
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.8



SUMMARY OF DIRECTOR COMPENSATION


        Each non-employee director will receive an annual cash retainer of
$25,000 and an annual grant of $25,000 in shares of class A common stock. We'll
pay non-employee directors $1,500 for each meeting of the board of directors
that they attend and $1,000 for each meeting of a committee of the board of
directors that they attend ($500 in the case of telephonic committee meeting).
Annual retainers will be paid to the chairperson of each committee of the board
of directors as follows: $20,000 for the audit committee chairperson, $5,000 for
each of the compensation committee chairperson and the nominating/governance
committee chairperson and $3,000 for the chairperson of any other committee
established by the board of directors. Directors will also be reimbursed for
expenses incurred in connection with their service as directors, including
travel expenses for meeting attendance. Each of Messrs. Baldocchi, Charlesworth
and Flynn and Ms. Friedman is entitled to payment of $12,000 in 2006 for service
as a director during 2005.

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.8



SUMMARY OF DIRECTOR COMPENSATION
